His Honor's charge was very full and there was no exception to what he did charge, and when he got through he asked counsel on both sides whether there was any other charge desired, and they answered "no." There is, therefore, nothing to consider of the charge in this Court. There was no objection to the introduction or (234) rejection of evidence, so there is nothing to be considered on that ground. And the jury found for the plaintiff. That reduces the case to this single point: After the evidence was closed and the argument progressing, the defendant's counsel insisted upon the statute of limitations, which had not been pleaded or mentioned up to that time. And his Honor refused to hear it. This was discretionary with his Honor, and we cannot review him. If we could, we see nothing to blame.
After verdict defendant moved for a new trial upon the alleged ground that it had been agreed between counsel that the statute of *Page 179 
limitations should be considered as pleaded, and he offered to verify it by affidavits. The plaintiff's counsel denied it, and said he could support his denial by affidavits. But his Honor refused the motion. This also was discretionary with his Honor, and we cannot review him, and we see nothing to blame if we could.
It is stated that defendant's counsel insisted on the argument to the jury that the plaintiff could not recover because he had not returned the notes to the defendant or tendered them on the trial. As we have already said, there was no exception which brings that point before us, but still, we do not see how it could avail the defendant, because the plaintiff did offer to return the notes if the defendant would pay, and the defendant refused. And further, and chiefly, because the defendant owes the plaintiff a debt, and the notes were put into his hands as collaterals, which the plaintiff was to collect if he could, and out of the proceeds pay off his claim. There was no such agreement as that; the debt was extinguished by the delivery of the notes to the plaintiff, to be revived by the return of the notes to the defendant uncollected; but the defendant has never been discharged from the debt to the plaintiff. The defendant owes the debt to the plaintiff according to the verdict of the jury, and the plaintiff has in his hands for collection certain notes belonging to the defendant which he has offered to the defendant, and which he refused to receive and which he (235) will be entitled to receive upon paying the plaintiff's claim.
There is
PER CURIAM.                                                    No error.